Citation Nr: 1211401	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right knee arthritis, to include as due to undiagnosed illness.

2.  Entitlement to service connection for right hip arthritis, to include as due to undiagnosed illness.

3.  Entitlement to service connection for left elbow spur and olecranon bursitis, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a cognitive disorder, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1965, and from August 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a special processing team (Tiger Team) of the Department of Veterans Affairs (VA) at the Regional Office (RO) in Cleveland, Ohio.  In the February 2007 rating decision, the RO, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), bilateral knee osteoarthritis, right hip osteoarthritis, left elbow bursitis, and memory impairment.  The RO in New York, New York maintains jurisdiction over the Veteran's claims file.  

In April 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2010, the Board denied service connection for PTSD and remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, for bilateral knee arthritis, for right hip arthritis, for a left elbow condition, and for memory impairment, for additional development.

In an April 2011 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for left knee arthritis.  Because the April 2011 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The issues of service connection for a depressive disorder and for a cognitive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Right knee arthritis did not manifest in service, within the one year of service, and is unrelated to service.

2.  Right hip arthritis did not manifest in service, within the one year of service, and is unrelated to service.

3.  Left elbow spur and olecranon bursitis did not manifest in service, within the one year of service, and is unrelated to service.


CONCLUSIONS OF LAW

1.  Right knee arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Right hip arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Left elbow spur and olecranon bursitis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in letters dated in February 2006, March 2007, and March 2010.  Following the March 2007 and March 2010 letters, the claims were readjudicated in an April 2011 supplemental statement of the case (SSOC), thus curing any timing deficiency.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA joint examinations in July 2006 and June 2010.  As the June 2010 medical examination and opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the June 2010 VA examination is adequate to make a determination on the claims herein decided.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and asked questions to elicit information relevant to his claims.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in September 2009, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 


Governing Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The appellant in this case is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1); see also 76 Fed. Reg. 81,834 (Dec. 29, 2011) (extending the delimiting date).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)-(5). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include:  (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98 (Aug. 3, 1998). 

In this decision, the Board has also considered the lay evidence as it pertains to the question of continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran asserts that his right knee, left elbow, and right hip problems are related to service.  He has specifically attributed these problems to his service during the Persian Gulf War.

At the outset, the Board notes that these disabilities have been associated with known clinical diagnoses, which are not medically unexplained chronic multisymptom illnesses; therefore, the special presumptions associated with Persian Gulf War veterans do not apply.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The Veteran's right knee and right hip problems have been attributed to osteoarthritis.  The Veteran's left elbow problems have been attributed to an olecranon spur and bursitis.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to the right knee, right hip, or left elbow.  In July 1963, the Veteran was treated at Fort Meade for traumatic tenosynovitis of the left knee, but no mention was made of any right knee problems.  The report of his December 1964 discharge examination reflects that his upper and lower extremities were normal; he endorsed bone, joint or other deformity, but there were no specific findings associated with this notation.  Periodic examinations and medical histories for the Army Reserve (dated in June 1977, May 1981, December 1983, and June 1989) indicate that the Veteran's upper and lower extremities were normal; he denied having bone, joint, or other deformity; arthritis, rheumatism, or bursitis; painful or "trick" elbow; and "trick" or locked knee.  The condition noted to be a concern was the Veteran's weight.  The September 1990 pre-deployment examination record indicates the Veteran was normal but overweight and otherwise ready for overseas assignment.  During deployment, the Veteran was treated for gastroenteritis, but no joint complaints.  He opted not to have a post-deployment physical examination in November 1990.  Following the Veteran's last period of active duty, a March 1993 Report of Medical Examination for the Army Reserve reflects that the Veteran's upper and lower extremities were normal.  On the Report of Medical History, the Veteran stated that he was in good health and denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; painful or "trick" elbow; and "trick" or locked knee.

A July 2000 VA treatment record reflects that the Veteran reported that he had muscle and joint pains that became more severe during his Persian Gulf deployment and have progressively worsened since then.  In May 2002, he reported that he had been advised that he needed a total knee replacement and the assessment was bilateral knee derangements.  An October 2002 X-ray showed degenerative changes of the knees, right greater than left.  A January 2003 record notes a diagnosis of degenerative joint disease (DJD) of knees.  

A May 2004 private treatment record from Dr. Padgett and the Hospital for Special Surgery reflects that the Veteran reported a history of increasing bilateral knee pain.  X-rays showed advanced DJD involving the bilateral knees.  He underwent a total knee replacement of the right knee in September 2004.  An April 2005 X-ray of the pelvis revealed advanced osteoarthritis of the right hip.  

In January 2006, the Veteran filed a claim for benefits.  He asserted that his right knee, right hip, and left elbow disabilities began in 1990 and were due to Gulf War Syndrome.

In a March 2006 letter, the Veteran's treating  VA physician, Dr. D.N., stated that the Veteran had been followed in the Persian Gulf Registry since July 2000 for conditions including bilateral degenerative disease of the knees status post right knee replacement.

The report of a July 2006 VA examination reflects that the Veteran reported problems with his knees since service in the 1990s.  He also reported a 6-month history of left elbow problems.  X-rays showed osteoarthritis of the bilateral knees, severe osteoarthritis of the right hip, and an olecranon spur with swelling consistent with bursitis of the left elbow.  The diagnoses were right total knee replacement for osteoarthritis, osteoarthritis of the right hip, and left olecranon spur with bursitis.

In a May 2007 letter, Dr. D.N. opined that there was a "strong possibility" that the Veteran's DJD of the knees was related to his military service in the Gulf War.  The physician did not provide a rationale for her opinion.

In his October 2007 notice of disagreement (NOD), the Veteran stated that he no longer claimed that his joint problems were due to Gulf War Syndrome and acknowledged that the conditions were not diagnosed until after he returned from service.  He asserted, however, that they diagnoses were of unknown etiology.

During the April 2009 Board hearing, the Veteran stated that he was first treated for a problem with his knees at Fort Meade in approximately 1962.  He could not recall when his right hip and left elbow began bothering him.

In an April 2010 letter, Dr. D.N., stated that the Veteran's medical problems included bilateral DJD of the knees, status post right knee replacement, and degenerative changes of the bilateral hips.

In April 2010 statements, the Veteran, his wife, and a friend (E.M.) described the Veteran's declining health including problems with memory loss, depression, difficulty walking, and his knees.  

The report of a June 2010 VA joints examination reflects that the Veteran estimated that the onset of his right knee problem was in 1996, the onset of his right hip problem was in 1998, and the onset of his left elbow problem was in 2002.  He said his joints have progressively worsened since then.  The examiner reviewed the Veteran's claims file and X-rays and provided the following diagnoses:  status post right knee replacement, right hip DJD, and left elbow spur and olecranon bursitis.  The examiner opined that the Veteran's right knee, right hip, and left elbow were "less likely as not" related to service.  The rationale provided was "[g]iven the history, physical exam, radiological studies and review of the chart, the patient is noted to have left knee condition in 1963.  However, no noted right knee, hip or left elbow condition is noted in the service files given to us."  The examiner also opined that there was no evidence of any specific causes from the Gulf War that leads specifically to joint pain or degenerative changes.  

In this case, no right knee, right hip, or left elbow problems were noted in the service records or within one year of service.  The first indication of joint problems in the medical record is in July 2000 - over 9 years after active service.  The Veteran has generally asserted that his joint problems began during his deployment to the Persian Gulf in 1990 and have become progressively worse.  After a review of the record, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

In this regard the Board points out that the Veteran's statements have been inconsistent.  While generally asserting that the claimed joint problems began during the Gulf War, he has also stated that the onset did not occur until sometime after active service.  For example, he reported to the June 2010 VA examiner that his right knee problems begin in 1994, that his right hip problem began in 1998, and that his left elbow problem began in 2002.  He reported to the July 2006 VA examiner that his left elbow problem began 6 months prior to the examination.  In his NOD, although unclear, he seemed to acknowledge that he was not diagnosed with joint problems until after he separated from active service.  

Furthermore, the contemporaneous medical record does not support continuity of symptomatology.  First, although the Veteran testified that he was treated for knee problems at Fort Meade in the 1960s; the record reflects that this treatment only involved his left knee, a disability for which he is already service connected.  Second, the March 1993 medical examination report indicates that his upper and lower extremities were normal.  Third, on the March 1993 Report of Medical History, he denied having any problems with his joints, with arthritis, and specifically with his knees and elbows.  Here, the contemporaneous medical evidence is more probative and weighs against his lay assertion that he has had these joint problems since active service.  

In addition, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee, right hip, and left elbow disabilities to service, despite his contentions to the contrary.    

To this end, the Board places significant probative value on the June 2010 VA joints examination undertaken specifically to address the issues on appeal.  The June 2010 VA examiner's opinion that the Veteran's right knee, right hip, and left elbow disabilities were not related to service was based on a review of the claims file, pertinent medical history, and clinical findings.  In addition, the examiner provided a well-supported rationale for her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  On the other hand, Dr. D.N.'s opinion that the there was a "strong possibility" that the Veteran's right knee DJD was related to Gulf War service was not supported by any rationale and is not consistent with the contemporaneous medical record.  The fact that Dr. D.N. treated the Veteran is not a significant factor in this analysis, neither increasing nor decreasing the probative weight of her opinion.  White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001) (declining to adopt "treating physician" rule).

The Board has also considered the Veteran's and his wife's statements and sworn testimony asserting a nexus between his currently-diagnosed disabilities and service.  While the Board reiterates that a lay person is competent to report symptoms as they come to him or her through the senses, arthritis and olecranon spur with bursitis are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by trained medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, a lay person is not competent to address etiology in the present case.  Standing alone, the opinions are not competent.  However, since there is marginal support from Dr. D.N., we find there is an aura of competence.  See Jandreau.  However, as with Dr. D.N., the opinions are of little probative value in that they are not supported by any rationale and are inconsistent with the medical record.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.


ORDER

Service connection for right knee arthritis is denied.

Service connection for right hip arthritis is denied.

Service connection for left elbow spur and olecranon bursitis is denied.


REMAND

The Veteran asserts that his current cognitive disorder and depressive disorder are related to service during the Gulf War.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The Veteran's service treatment records are unremarkable for a psychiatric or cognitive disorder during active service.  The report a March 1993 medical examination for the Army Reserve reflects that the Veteran's psychiatric evaluation was normal; on the Report of Medical History, the Veteran denied depression or excess worry and loss of memory or amnesia.  

VA treatment records reflect that the Veteran first reported problems with his memory in August 2003; magnetic resonance imaging (MRI) revealed cerebral atrophy, mild periventricular microvascular changed in the deep white matter, and no evidence of brain infarction, edema or mass lesion.  The assessment was mild cognitive impairment.  A July 2006 VA examination diagnosed a cognitive disorder, not otherwise specified (NOS).  An August 2006 VA neuropsychiatric examination reflects the Veteran's complaints of memory problems beginning 5 or 6 years ago.  The examiner opined that the cognitive deficit was probably attributable to cerebrovascular disease and was inconsistent with Alzheimer.  The examiner also opined that depression could be a contributing factor.  

VA treatment records reflect that the Veteran has been treated for a depressive disorder, NOS, since November 2006.

In January 2010, the Board remanded the claims, in part, to obtain VA examinations and medical opinions.  Based on a thorough review of the record, clinical evidence and examination, the examiner was requested to provide an opinion as to whether the Veteran's memory impairment and depressive disorder were directly related to service or whether any of the claimed disorder might be deemed an undiagnosed illness related to service in the Gulf War Zone or etiologically related to a currently diagnosed condition.  

The report of the June 2010 VA mental disorders examination reflects that the Veteran said that he had progressively worsening mood symptoms since returning from Desert Storm.  The examiner also noted that Veteran's history of a cognitive disorder and progressive problems with memory that reportedly began after deployment to the Persian Gulf in 1990.  The diagnoses were major depressive disorder, severe with psychotic features, and cognitive disorder NOS.  The examiner opined that the depressive symptoms reportedly began soon after deployment.  As regards the Veteran's cognitive dysfunction, the examiner opined and that it was at least as likely as not attributable to cerebrovascular disease and severe depression.  The examiner, however, did not provide an opinion as to whether either disability was directly attributable to service.  Hence, remand, consistent with Stegall, is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for further claims file review by the examiner that conducted the June 2010 VA mental disorders examination to obtain clarification in a supplemental opinion. 

The examiner should offer an opinion consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's depressive disorder and cognitive disorder are directly related to service.  To the extent the Veteran's cognitive disorder is attributable to a known clinical diagnosis (i.e., cerebrovascular disease and depression), the examiner should comment on whether the underlying condition is related to service.  The examiner should provide a complete rationale for his/her opinion. 

If the June 2010 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO/AMC should arrange for the Veteran to undergo a VA examination to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report. 

2.  After ensuring that the development is complete, re-adjudicate the claims remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


